UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

DINO ANTOLINI,

Plaintiff,
ORDER

— against — 19 Civ. 6578 (ER)

154-60 8™ AVENUE CO., LLC, THOMAS KELLY,
SAMUEL E. BEALL IN, SUZANNA M. BEALL,
MEXICUE HOLDINGS LLC, and DAVID NOAM
SHEMEL,

Defendants.

 

 

Ramos, D.J.:

 

Defendants’ request for dismissal or a stay, Doc. 62, is DENIED. Counsel for Plaintiff is
directed to inform him, by sending him a copy of this Order by certified mail, that by December
30, 2019, Plaintiff must either (1) retain new counsel, who must enter an appearance; (2) inform
the Court that he wishes to proceed pro se; or (3) inform the Court that he does not wish to
pursue this case.

SO ORDERED.

Dated: December 2, 2019
New York, New York

ee (2_

Edgardo Ramos, U.S.D.J.

 
